          Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 1 of 17



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


EMERGENCY CARE SERVICES OF                        Civ. No. 19-1195
PENNSYLVANIA, P.C., et al.,                       (Judge Rambo)

                   Plaintiffs,

             v.

UNITEDHEALTH GROUP, INC., et al.,

                   Defendants.


    DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

      The United Defendants1 (collectively, “United”) hereby submit this Motion to

Dismiss Plaintiffs’ Complaint (Doc. 1) pursuant to Federal Rule of Civil Procedure

12(b)(6). For the reasons stated below and in United’s Memorandum of Law, which

will be filed in accordance with the timetable established by Local Rule 7.5, United’s

Motion should be granted, and this action should be dismissed. In support of its

Motion to Dismiss, United avers as follows:




      1
       Defendants are UnitedHealth Group, Incorporated; United HealthCare
Services, Inc.; UnitedHealthcare, Inc.; UnitedHealth Networks, Inc.;
UnitedHealthcare Insurance Company; UnitedHealthcare of New England, Inc.; and
UnitedHealthcare of Pennsylvania, Inc.
           Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 2 of 17



      Relevant Factual Background

      1.      Plaintiffs Emergency Care Services of Pennsylvania, P.C. and

Emergency Physician Associates of Pennsylvania, P.C. (collectively, “Plaintiffs”)2

are for profit providers of emergency medical services that allege that they have

rendered medical care to members of health plans that United “provide[s], operate[s],

and/or administer[s] . . . in Pennsylvania.” (Doc. 1 ¶ 13.)

      2.      Plaintiffs allege they engaged in extensive contract negotiations with

United to explore becoming part of United’s contracted network of providers, but

ultimately rejected entering into a network contract because they considered United’s

offered reimbursement rates to be too low. (Doc. 1 ¶¶ 80-88, 92-95.)

      3.      As out-of-network providers (Doc. 1 ¶ 40), Plaintiffs have chosen not to

enter into a contractual relationship or rate agreement with United, but have instead

elected to bill patients at whatever rates they wish while retaining the right to pursue

the patients for any portion of their billed charges that the patients’ health plans do

not reimburse (i.e., balance or “surprise” billing).



      2
         Plaintiffs are TeamHealth facilities. See, e.g., Team Health Holdings, Inc.,
2011 Current Report (Form 8-K), Schedule 1-01D, EX-10.1 (June 29, 2011) (listing
Plaintiffs as Related Professional Corporations); Rea v. Hershey Co. 2005 Enhanced
Mut. Separation Plan, No. 1:cv-06-1920, 2007 WL 776882, at *6 (M.D. Pa. Mar. 12,
2007) (recognizing that a court considering a motion to dismiss may look to “public
disclosure documents filed with the SEC”) (citing In Re NAHC, Inc. Sec. Litig., 306
F.3d 1314, 1331 (3d Cir. 2002)).



                                              -2-
           Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 3 of 17



      4.      Members who enroll in health plans insured or administered by United

typically have a contractual right under plan terms to a specified level of benefits for

emergency medical services. (Doc. 1 ¶¶ 37, 158.)

      5.      With respect to each claim at issue, United determined that the services

provided were covered under the applicable plan and paid the claim, but at a rate less

than Plaintiffs contend the plans should have paid. (Doc. 1 ¶¶ 1, 56.)

      6.      Plaintiffs’ Complaint brings five counts, as follows:

              • Count I: Violation of RICO, 18 U.S.C. § 1962(c)
              • Count II: Violation of RICO conspiracy, 18 U.S.C. § 1962(d)
              • Count III: Breach of Implied-in-Fact Contract under Pennsylvania
                Law
              • Count IV: Unjust Enrichment under Pennsylvania Law
              • Count V: Declaratory Relief

      7.      Plaintiffs’ Complaint additionally includes a jury demand.

      Relief Sought in This Motion

      8.      Through this Motion, United seeks dismissal of Plaintiffs’ Complaint for

the reasons that follow. First, Plaintiffs purport to challenge an unidentified, mass-

consolidated number of claims in a single complaint, but fail to provide even the most

basic identifying information about the asserted claims. Second, Plaintiffs lack

standing to bring their RICO and Pennsylvania state law claims. Third, with respect

to their RICO claims, Plaintiffs fail to satisfy the heightened pleading requirements

for allegations of fraud, and further fail to plead facts establishing a plausible basis

for such claims. Fourth, Plaintiffs’ state law claims relate to payments under plans


                                               -3-
           Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 4 of 17



governed by the Employee Retirement Income Security Act of 1974 (“ERISA”), and

all such claims are both expressly and completely preempted by ERISA. Plaintiffs

therefore also have no right to trial by jury on their state law claims. Fifth, Plaintiffs

fail to allege sufficient facts to establish a plausible basis for any of their asserted

state law causes of action. Sixth, Plaintiffs’ declaratory judgment claim should be

dismissed as duplicative of Plaintiffs’ other claims.

      9.      Alternatively, Plaintiffs should be required to plead a more definite

statement pursuant to Rule 12(e).

      Legal Standard

      10.     This Court should grant United’s Motion to Dismiss under Federal Rule

of Civil Procedure 12(b)(6) if, after accepting as true all well-pleaded factual

allegations and all reasonable inferences that may be drawn therefrom in the light

most favorable to Plaintiff, it determines that “no relief could be granted under any

set of facts which could be proven.” Lorenz v. CSX Corp., 1 F.3d 1406, 1411 (3d Cir.

1993).

      Plaintiffs’ Complaint Fails Basic Pleading Standards

      11.     The Complaint falls woefully short of Rules 8(a) and 10(b).

      12.     Plaintiffs purport to challenge the reimbursement rate for an unidentified

number of claims. (See Doc. 1 ¶¶ 70, 72, 79.) Yet Plaintiffs fail even to specify the

number of claims they are challenging, and provide virtually no identifying

information about their asserted claims. Without plan, member, and claim

                                               -4-
         Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 5 of 17



information, United cannot identify the specific claims at issue, and cannot plead the

specific defenses it expects to raise with respect to the claims. See Complete Foot &

Ankle v. Cigna Health & Life Ins. Co., No. 17-cv-13742 (SDW)(LDW), 2018 WL

2234653, at *2 (D.N.J. May 16, 2018).

      13.    Courts have rejected attempts by providers to consolidate hundreds of

individualized benefits disputes into broadly constructed legal claims. See Polk Med.

Ctr., Inc. v. Blue Cross & Blue Shield of Ga., Inc., No. 17-cv-3692-TWT, 2018 WL

624882, at *3 (N.D. Ga. Jan. 30, 2018) (dismissing complaint that merely provided a

“vague reference to ERISA and non-ERISA plans in general” and “almost no

information at all detailing the claims and health plans at issue”); Ctr. for

Reconstructive Breast Surgery, LLC. v. Blue Cross Blue Shield of La., No. 11-cv-806,

2013 WL 5519320, at *1 (E.D. La. Sept. 30, 2013) (directing that to comply with

Rules 8 and 10, plaintiffs must identify, inter alia, “the specific insurance plan under

which plaintiff is proceeding and whether it is an ERISA-governed plan or not”).

      Plaintiffs Lack Standing

      14.    To the extent Plaintiffs seek to establish derivative standing to assert any

of their claims as a result of patient assignments, they must be dismissed pursuant to

Rule 12(b)(6). See Anderson v. Ayling, 396 F.3d 265, 269 (3d Cir. 2005) (“Civil

RICO ‘standing’ is usually viewed as a 12(b)(6) question of stating an actionable

claim, rather than as a 12(b)(1) question of subject matter jurisdiction.”).



                                              -5-
         Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 6 of 17



      15.    An assignment of a RICO claim must be express. See Lerman v. Joyce

Int’l, Inc., 10 F.3d 106, 112 (3d Cir. 1993). Plaintiffs fail to establish an express

assignment of RICO claims.

      16.    Plaintiffs have likewise failed to plausibly plead a valid assignment with

respect to their implied-in-fact contract and unjust enrichment claims.

      17.    Section 1964(c) requires “that the plaintiff’s injury was proximately

caused by the defendant’s violation of 18 U.S.C. § 1962.” Maio v. Aetna, Inc., 221

F.3d 472, 483 (3d Cir. 2000). Plaintiffs fail to show that United’s alleged

misrepresentations were the proximate cause of their injuries—a requirement to

establish standing. To the contrary, Plaintiffs cannot possibly establish the required

causation because Plaintiffs acknowledge they are required to provide emergency

medical services to “any individual who comes to the emergency department with an

emergency medical condition, without inquiry into the individual’s method of

payment or insurance status.” (Doc. 1 ¶ 21.) Because Plaintiffs are under a legal

obligation to provide emergency medical services regardless of any representations

by United, no representation United allegedly made can have proximately caused

their asserted payment-related injuries.

      Plaintiffs’ RICO Claims Sound in Fraud but Fail to Satisfy Rule 9(b)

      18.    Plaintiffs’ RICO claims fail to meet 9(b)’s standards by setting forth

their fraud allegations with the requisite particularity. “Rule 9(b) imposes a

heightened pleading requirement of factual particularity with respect to allegations of

                                              -6-
         Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 7 of 17



fraud.” In re Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F.3d 198, 216 (3d Cir.

2002). “To satisfy this standard, the plaintiff must plead or allege the date, time and

place of the alleged fraud or otherwise inject precision or some measure of

substantiation into a fraud allegation.” Frederico v. Home Depot, 507 F.3d 188, 200

(3d Cir. 2007).

      19.     As just one example of Plaintiffs’ endemic failure to meet 9(b)’s

standards, Plaintiffs assert RICO claims against multiple United defendants, but have

failed to “place the defendants on notice of the precise misconduct with which they

are charged.” Poling v. K. Hovnanian Enters., 99 F. Supp. 2d 502, 508–09 (D.N.J.

2000) (quoting Seville Indus. Mach. Corp. v. Southmost Mach. Corp., 742 F.2d 786,

791 (3d Cir. 1984)). Plaintiffs cannot lump the defendants they have named together

in this way; instead, they must distinguish the alleged conduct of particular

defendants.

      Plaintiffs Fail to State a Claim for a RICO Violation

      20.     In Count I, Plaintiffs allege racketeering under RICO, 18 U.S.C.

§ 1962(c).

      21.     In order to plead a RICO claim under § 1962(c), Plaintiffs must allege

that they were injured “by reason of” a RICO violation, meaning that the alleged

RICO violation must be the proximate cause of Plaintiffs’ injury. Plaintiffs fail to

plead this required element for the reasons stated in ¶ 17 above.



                                             -7-
         Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 8 of 17



      22.    In order to plead mail and wire fraud, Plaintiffs must allege a scheme or

artifice to defraud that involves “some sort of fraudulent misrepresentations or

omissions reasonably calculated to deceive persons of ordinary prudence and

comprehension.” United States v. Pearlstein, 576 F.2d 531, 535 (3d Cir. 1978).

      23.    Plaintiffs’ admission that they were required by federal law to provide

the services in question without regard to the rates United-administered plans would

pay (Doc. 1 ¶¶ 19-21) conclusively defeats any suggestion that United deceptively

misrepresented to Plaintiffs the rates it would pay for the purpose of inducing

Plaintiffs to, or as part of a fraudulent scheme to induce Plaintiffs to, provide medical

services. Plaintiffs admit they were required to provide the emergency medical

services at issue without regard to any representations by United. Id. Plaintiffs’

allegations make no logical sense, and expose the fact that their Complaint is nothing

more than an attempt to dress up garden variety benefits claims disputing the amount

paid in the guise of RICO claims.

      24.    Plaintiffs further admit United expressly notified them in advance that it

would be implementing the very market-based reimbursement reductions about

which Plaintiffs now complain (Doc. 1 ¶¶ 80-86), defeating any suggestion of

concealment, fraud, or deception.

      25.    Plaintiffs fail to plead an association-in-fact “enterprise” under section

1962(c), including “a shared ‘purpose, relationships among those associated with the

enterprise, and longevity sufficient to permit these associates to pursue the

                                              -8-
         Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 9 of 17



enterprise’s purpose.’” In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 369–70

(3d Cir. 2010) (quoting Boyle v. United States, 556 U.S. 938, 946 (2009)). Plaintiffs’

Complaint establishes nothing more than an ordinary commercial contractual

relationship between United and MultiPlan, Inc. relating to (among other things)

United’s receipt of medical service pricing information through MultiPlan’s Data

iSight tool, as part of a commercial services contract. (Doc. 1 ¶¶ 89, 160-61); see

Freedom Med., Inc. v. Gillespie, No. 06-cv-3195, 2013 WL 2292023, at *20 (E.D.

Pa. May 23, 2013) (finding that plaintiff “cannot impute common membership in an

enterprise simply from the fact that the [alleged members] engaged in business

dealings”).

      26.     For all the same reasons, Plaintiffs also fail to plausibly allege that

United “conduct[ed] or participat[ed]” in the affairs of any RICO enterprise. See In

re Aetna UCR Litig., No. 07-cv-3541, 2015 WL 3970168, at *28 (D.N.J. June 30,

2015); N.V.E., Inc. v. Palmeroni, No. 06-cv-5455, 2015 WL 13649814, at *8 (D.N.J.

Feb. 23, 2015) (finding that allegations of “business entities operating in their own

self-interest” could not “possibly satisfy the conduct element”).

      Plaintiffs Fail to State a Claim for RICO Conspiracy Under 18 U.S.C. §
      1962(d)

      27.     In Count II, Plaintiffs allege conspiracy under RICO, 18 U.S.C.

§ 1962(d), a crime to “conspire to violate” 18 U.S.C. § 1962(c).




                                               -9-
        Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 10 of 17



      28.    Plaintiffs’ RICO conspiracy allegations are dependent on their claim that

United violated section 1962(c) “by conducting and participating, directly or

indirectly, in the conduct and affairs in the Enterprise through a pattern of

racketeering activity.” (Doc. 1 ¶ 187.) Thus, Plaintiffs’ RICO conspiracy claim

stands or falls with their section 1962(c) claim, and must fail for all the same reasons

described supra at ¶¶ 20-26. See Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153,

1191 (3d Cir. 1993) (“Any claim under section 1962(d) based on a conspiracy to

violate the other subsections of section 1962 necessarily must fail if the substantive

claims are themselves deficient.”).

      Plaintiffs’ State Law Claims Are Preempted By ERISA

      29.    ERISA’s purpose is to provide comprehensive and uniform regulation

over employee benefit plans. See Ingersoll-Rand Co. v. McClendon, 498 U.S. 133,

138 (1990). ERISA contains two preemption clauses.

      30.    First, § 502(a) allows a beneficiary or participant of an ERISA-regulated

plan to bring a suit “to recover benefits due to him under the terms of his plan, to

enforce his rights under the terms of the plan, or to clarify his rights to future benefits

under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). Second, § 514(a) is far-

reaching and explicitly “supersede(s) any and all State laws insofar as they . . . relate

to any employee benefit plan.” 29 U.S.C. § 1144(a).

      31.    Plaintiffs’ state law claims are preempted under § 514(a) because they

depend upon the existence of a plan as a critical factor in establishing United’s

                                              - 10 -
          Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 11 of 17



alleged liability, and each claim seeks to require the plans to pay benefits at higher

rates.

         32.   Plaintiffs also specifically challenge United’s administration of

Plaintiffs’ patients’ health plans, putting Plaintiffs’ state law claims squarely within

§ 514(a)’s expansive preemption reach. (See, e.g., Doc. 1 ¶¶ 54; 88; ¶ 89.) Such

claims are routinely dismissed as preempted. See Advanced Orthopedics & Sports

Med. Inst. v. Empire Blue Cross Blue Shield, No. 17-cv-08697, 2018 WL 2758221, at

*5–6 (D.N.J. June 7, 2018).

         33.   Plaintiffs’ breach of implied contract claim is, in fact, nothing more than

a direct challenge to United’s administration of Plaintiffs’ patients’ health plans, and

the rates at which those plans paid benefit claims. (See, e.g., Doc. 1 ¶¶ 191,197.)

         34.   With respect to Plaintiffs’ unjust enrichment claim, Plaintiffs allege, for

example, that “in exchange for premiums and/or other compensation, Defendants

assume a duty to provide coverage to their members for emergency services.” (Doc.

1 ¶ 214.) But the plans, which define the extent of their “coverage,” are the only

reason such obligations could conceivably exist, and reference to the terms of health

plans is therefore required to resolve those claims. See Palmeri v. Citadel Broad.,

No. 17-cv-00764, 2017 WL 3130282, at *3 (M.D. Pa. July 24, 2017) (court held

claims for breach of contract and unjust enrichment were expressly preempted, “as

they explicitly require reference to [the Plan] and what it covers.”) (quotations

omitted).

                                               - 11 -
        Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 12 of 17



      35.    All of Plaintiffs’ state law claims seek relief for alleged denial or

underpayment of benefits and, in addition, such claims require the interpretation of

numerous health plans. These claims pose the precise risk of inconsistent state

regulation that § 514(a) is designed to prevent.

      36.    Plaintiffs’ state law claims must also be dismissed as completely

preempted. In Pascack Valley, the Third Circuit articulated that putative state law

claims are subject to complete preemption if: (i) the plaintiff could have brought its

claims under ERISA; and (ii) no other independent legal duty supports the plaintiff’s

claim. Pascack Valley Hosp., Inc. v. Local 464A UFCW Welfare Reimbursement

Plan, 388 F.3d 393, 400 (3d Cir. 2004) (citing Aetna Health Inc. v. Davila, 542 U.S.

200, 210-13 (2004)). Both prongs of this preemption analysis test are easily satisfied.

      37.    With respect to prong one, § 502(a) empowers “a participant or

beneficiary” to bring a civil action “to recover benefits due to [it] under the terms of

[its] plan.” 29 U.S.C. § 1132(a)(1)(B). However, a medical provider may obtain

derivative standing to initiate suit under ERISA either through an assignment of

benefits from the participant/patient, or by being designated by the participant/patient

to act as an authorized representative. See N. Jersey Brain & Spine Ctr. v. Aetna,

Inc., 801 F.3d 369, 372 (3d Cir. 2015). Plaintiffs in fact specifically allege that their

patients executed assignments, which assign to Plaintiffs “all rights to benefits under

[their] insurance.” (Doc. 1 ¶¶ 26–27.) Thus, prong one is satisfied.



                                             - 12 -
        Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 13 of 17



      38.    With respect to prong two, “[a] legal duty is ‘independent’ if it ‘would

exist whether or not an ERISA plan existed.’” Khan v. Guardian Life Ins. Co. of Am.,

No. 16-cv-253, 2016 WL 1574611, at *2 (D.N.J. Apr. 19, 2016) (quoting Marin Gen.

Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 950 (9th Cir. 2009)). The

Third Circuit has held that claims related to the calculation and payment of a benefit

due to a plan participant goes to the “essence of the function of an ERISA plan” and

are, therefore, preempted. Kollman v. Hewitt Assocs., LLC, 487 F.3d 139, 150 (3d

Cir. 2007). Here, no other independent legal duty exists because Plaintiffs’ claims

are based solely on United’s alleged obligations under Plaintiffs’ patients’ plans.

And, every one of Plaintiffs’ state law claims seeks to compel United to cause the

plans it administers to reimburse at increased rates, despite ERISA not permitting a

plaintiff to use state law causes of action to seek to require plans to pay higher benefit

rates. Thus, prong two is satisfied.

      Plaintiffs Fail to Allege the Elements of an Implied-in-Fact Contract

      39.    “[A]n implied-in-fact contract is a true contract arising from mutual

agreement and intent to promise, but where the agreement and promise have not been

verbally expressed. The agreement is inferred from the conduct of the parties.” In re

Penn Cent. Transp. Co., 831 F.2d 1221, 1228 (3d Cir. 1987).

      40.    Plaintiffs do not allege facts plausibly demonstrating that United

intended to be bound to a contract with Plaintiffs governing the payment of their

claims. On the contrary, Plaintiffs allege that contract negotiations with United

                                             - 13 -
        Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 14 of 17



occurred throughout late 2017 and 2018, but ultimately failed because Plaintiffs

would not agree to reasonable rates. (See Doc. 1 ¶¶ 80-88, 92-95.)

      41.    Plaintiffs’ allegation that United caused the plans it administers to pay

some of their prior claims at various rates that Plaintiffs consider “the usual

customary and reasonable amount” (Doc. 1 ¶ 67), is insufficient to establish the

mutual assent necessary for an implied contract, much less what constitutes a

“reasonable and necessary” amount.

      42.    Plaintiffs also do not allege facts that would establish the essential

elements of a valid contract, which include “an offer, acceptance, consideration,

and/or mutual agreement,” and specifically, “time or manner of performance, and

price or consideration.” Great N. Ins. Co. v. ADT Sec. Servs., Inc., 517 F. Supp. 2d

723, 736 (W.D. Pa. 2007). Plaintiffs’ implied-in-fact contract theory further fails for

indefiniteness, and for want of a meeting of the minds (Doc. 1 ¶ 202).

      43.    Plaintiffs’ claim is also not supported by any factual allegations that

United received consideration or enjoyed any bargained-for-benefit from Plaintiffs

for the medical services rendered to their patients. In fact, the only beneficiary of

Plaintiffs’ medical services is the patients. (See, e.g., Doc. 1 ¶ 1.) Thus, any cause of

action for breach of implied contract fails as a matter of law. See Temple Univ.

Hosp., Inc. v. City of Philadelphia, No. 1794, Mar. Term 2003, 2006 WL 51206, at

*3 (Phila. Com. Pl. Jan. 3, 2006) (dismissing claim for implied-in-fact contract

because “there was no exchange of consideration” where hospital “was legally bound

                                             - 14 -
        Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 15 of 17



to provide emergency care services” under EMTALA and the Pennsylvania Health

Care Facilities Act).

      Plaintiffs Fail to Allege the Elements of an Unjust Enrichment Claim

      44.    Plaintiffs seeking recovery for unjust enrichment must prove (1) benefits

conferred on defendant by plaintiff; (2) appreciation of such benefits by defendant;

and (3) acceptance and retention of such benefits under such circumstances that it

would be inequitable for defendant to retain the benefit without payment of value.

Mark Hershey Farms, Inc. v. Robinson, 171 A.3d 810, 817 (Pa. Super. 2017).

Plaintiffs fail to allege any of the elements of an unjust enrichment claim.

      45.    Plaintiffs fail to allege any facts showing that the medical services

rendered to their patients conferred a benefit on United. Courts routinely dismiss

unjust enrichment claims brought by providers against insurers because services

benefit only patients, and not the patients’ insurer. See Broad St. Surgical Ctr., LLC

v. UnitedHealth Grp., Inc., No. 11-cv-2775 (JBS/JS), 2012 WL 762498, at *8-9

(D.N.J. Mar. 6, 2012).

      Plaintiffs Are Not Entitled to Declaratory Relief or a Jury Trial

      46.    Plaintiffs’ declaratory judgment claim should be dismissed as

duplicative of Plaintiffs’ other claims. Plaintiffs also have no right to trial by jury on

their state law claims, which are preempted by ERISA.




                                              - 15 -
        Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 16 of 17



      WHEREFORE, for these reasons and the reasons set forth in United’s

forthcoming Memorandum of Law, United’s Motion to Dismiss should be granted

and this action should be dismissed in its entirety, with prejudice.

                                    Respectfully submitted,

                                    /s/ Karl S. Myers
                                    Karl S. Myers
                                    STRADLEY RONON
                                    STEVENS & YOUNG, LLP
                                    2600 One Commerce Square
                                    Philadelphia, PA 19103
                                    (215) 564-8193
                                    (215) 564-8120 facsimile

                                    Counsel for defendants

Dated: September 27, 2019

Of counsel:

Gregory F. Jacob
Kevin D. Feder
O’MELVENY & MYERS LLP
1625 Eye Street, NW
Washington, DC 20006
(202) 383-5300
gjacob@omm.com
kfeder@omm.com

Natasha S. Fedder
O’MELVENY & MYERS LLP
400 South Hope Street, 18th Floor
Los Angeles, CA 90071-2899
(213) 430-6000
nfedder@omm.com




                                             - 16 -
     Case 1:19-cv-01195-SHR Document 22 Filed 09/27/19 Page 17 of 17



Amanda L. Genovese
O’MELVENY & MYERS LLP
7 Times Square
New York, NY 10036
(212) 326-2000
agenovese@omm.com




                                    - 17 -
